Citation Nr: 0021747	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  96-41 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependent's Educational Assistance under 
38 U.S.C., Chapter 35.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to July 
1953.  He died on December [redacted], 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied service connection for the 
cause of the veteran's death, denied accrued benefits based 
on a claim for increased disability compensation received 
December 20, 1995, and denied entitlement to Dependent's 
Educational Assistance under 38 U.S.C., Chapter 35.

The Board denied the claim for accrued benefits in a 
September 1998 decision and remanded the claim for service 
connection for the cause of the veteran's death in September 
1998.  Entitlement to Dependent's Educational Assistance 
under 38 U.S.C., Chapter 35, depends on whether the claim for 
service connection for the cause of the veteran's death may 
be granted.


FINDINGS OF FACT

1.  The veteran died on December [redacted], 1995.

2.  At the time of the veteran's death, service connection 
was in effect for anxiety reaction, rated as 10 percent 
disabling from October 1954, and residuals of a 
tonsillectomy, rated as noncompensable from March 1960.

3.  The cause of the veteran's death was cardiac pulmonary 
arrest due to or as a consequence of acute respiratory 
insufficiency with loculated empyema due to or as a 
consequence of advanced crippling chronic obstructive 
pulmonary disease due to or as a consequence of chronic 
smoking history.

4.  No medical evidence has been presented or secured to 
render plausible an assertion that the veteran's death from 
cardiac pulmonary arrest due to or as a consequence of acute 
respiratory insufficiency with loculated empyema due to or as 
a consequence of advanced crippling chronic obstructive 
pulmonary disease due to or as a consequence of chronic 
smoking history was related to either of the disorders which 
were service-connected at the time of his death or was 
related to findings or symptoms associated with the lungs and 
heart rendered in service.

5.  No medical evidence has been presented or secured in this 
case to render plausible an assertion that the veteran 
acquired a dependence on nicotine during service.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded, and therefore there is 
no statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.

The veteran served on active duty from August 1948 to July 
1953.  Service medical records show that he was treated 
several times in service for a psychiatric disorder.  Service 
connection was awarded in November 1954 for anxiety reaction 
and a 10 percent rating was in effect for that disability 
from 1954 until the veteran's death in 1995.

Service medical records also show that in March 1952 the 
veteran was admitted to a hospital with symptoms which 
included feeling weak, loss of appetite, shortness of breath.  
He provided a history of having coughed up flecks that looked 
like blood since the onset of the shortness of breath.  It 
was noted that the veteran smoked about one pack of 
cigarettes per day.  A chest x-ray revealed heavy markings in 
the lung fields with infiltrations in both perihilar regions 
especially on the left.  The diagnosis was anemia, 
hypochromic, etiology underdetermined.

On an October 1954 VA examination, the respiratory system, 
including a chest x-ray, was normal.  On an April 1955 VA 
hospital discharge summary, physical examination pertaining 
to the chest and lungs, including a chest x-ray, was normal.  
It was noted that the veteran smoked a half of a pack of 
cigarettes a day.  On a November-December 1961 VA hospital 
discharge summary, it was noted that the veteran got coughing 
spells with choking and that he had been hoarse for the past 
year following a tonsillectomy.  It was noted that he smoked 
at least a half of a pack of cigarettes a day or more.

Private medical evidence dated in 1983 showed diagnoses of 
coronary artery disease with two vessel disease; history of 
angina and old inferolateral wall myocardial infarction, rule 
out acute myocardial infarction; early chronic obstructive 
pulmonary disease; and history of disc disease, asymptomatic.  
Diagnoses on private medical reports included chronic 
obstructive pulmonary disease with chronic smoking history.  
It was noted that the veteran had been smoking for a number 
of years and was still smoking one and a half to two packs 
per day.  

The veteran died on December [redacted], 1995.  The death certificate 
showed that the cause of death was cardiac pulmonary arrest 
due to or as a consequence of acute respiratory insufficiency 
with loculated empyema due to or as a consequence of advanced 
crippling chronic obstructive pulmonary disease due to or as 
a consequence of chronic smoking history.  The final hospital 
report, dated from December 13, 1995, to December [redacted], 1995, 
showed final diagnoses which included (1) septic shock 
secondary to left lower lobe empyema, status post CT scan of 
the chest, status post diagnostic and therapeutic drainage 
under CT guidance with a chest tube on December 13, 1995; (2) 
while on treatment, the patient developed left upper lobe 
loculated empyema, needing CT guided chest tube placement on 
December 13, 1995; and (3) acute exacerbation of severe 
chronic obstructive pulmonary disease with upper lobe 
squamous cell carcinoma.

The appellant, widow of the veteran, submitted a claim for 
dependency and indemnity compensation (DIC) benefits in 
January 1996.  The RO denied the claim for service connection 
for the cause of the veteran's death in March 1996, stating, 
in essence, that the evidence showed no relationship between 
the cause of the veteran's death and either a disease or 
injury incurred in his military service for which service 
connection had not been established or the service-connected 
disabilities then already in effect.  At the time of his 
death, the veteran was service-connected for anxiety 
reaction, rated as 10 percent disabling from October 1954, 
and residuals of a tonsillectomy, rated as noncompensable 
from March 1960.  

The appellant perfected an appeal of the March 1996 rating 
decision to the Board.  In June 1996, the RO sent the 
appellant a letter stating that VA was in the process of 
proposing new regulations pertinent to claims for 
compensation based on disability or death arising from 
tobacco smoking while in military service and that, as soon 
as the new regulations were in place, action would be taken 
on a claim for service connection for the cause of the 
veteran's death on this basis.

In its September1998 remand order, the Board noted that 
recent legislation was enacted prohibiting service connection 
for a death or disability on the basis that it resulted from 
an injury or disease attributable to the use of tobacco 
products by a veteran during the veteran's service.  See 
38 U.S.C.A. § 1103 (West Supp. 2000).  However, new section 
1103 applies only to claims filed after June 9, 1998, and 
does not affect veterans and survivors currently receiving 
benefits and veterans and survivors who filed claims on or 
before June 9, 1998, such as the claim filed in January 1996 
by the appellant for service connection for the cause of 
death of the veteran in this case.  Therefore, the Board 
remanded the case to the RO to adjudicate the issue of 
service connection for the cause of the veteran's death on 
the basis that it resulted from an injury or disease 
attributable to the use of tobacco products by the veteran 
during the veteran's service.

On remand, a VA physician reviewed the medical evidence in 
the case and responded to certain inquiries posed by the 
Board in its remand order.  The RO continued to deny service 
connection for the cause of the veteran's death on remand.

Analysis.

The law provides dependency and indemnity compensation (DIC) 
for a spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991).  Service 
connection may be established for the cause of a veteran's 
death when a service-connected disability "was either the 
principal or a contributory cause of death."  38 C.F.R. 
§ 3.312(a) (1999).  A service-connected disability is the 
principal cause of death when that disability, "singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto."  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
"contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death."  38 C.F.R. § 3.312(c)(1).  See 
generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  A 
claim for dependency and indemnity compensation is treated as 
a new claim, regardless of the status of adjudications 
concerning service-connected disability claims brought by the 
veteran before his death, and therefore service connection 
for the cause of a veteran's death may be demonstrated by 
showing that the veteran's death was caused by a disability 
for which service connection had been established during the 
veteran's life or for which service connection could have 
been established.  See 38 C.F.R. § 20.1106 (1999); Ruiz v. 
Gober, 10 Vet. App. 352, 358 (1997); Cacalda v. Brown, 9 Vet. 
App. 261, 263 (1996).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  In addition, under section 
3.310(a) of VA regulations, service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (1999).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

The Board notes that certain precedent opinions of VA General 
Counsel have addressed the issue of when entitlement to 
benefits may be awarded for disability resulting from tobacco 
use in service.  The Board is bound in its decisions by the 
precedent opinions of VA General Counsel.  See 38 U.S.C.A. 
§ 7104(c).

In VAOPGCPREC 2-93 (Jan. 13, 1993), the General Counsel 
determined that direct service connection of disability may 
be granted if the evidence established that injury or disease 
resulted from tobacco use in line of duty in the active 
military, naval, or air service.  The General Counsel issued 
a clarification of the 1993 Opinion in which it was stated 
that the opinion did not hold that service connection will be 
established for a disease related to tobacco use if the 
affected veteran smoked in service.  Rather, the General 
Counsel indicated that the opinion held that the fact that a 
disability allegedly related to tobacco use was first 
diagnosed after service would not preclude establishment of 
service connection; however, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.  See Explanation appended to 
VAOPGCPREC 2-93.

Service connection may also be established, on a secondary 
basis, for a disability if the veteran acquired nicotine 
dependence during service and if the nicotine dependence is 
considered to be a proximate cause of the disability 
resulting from the use of tobacco products by the veteran.  
VAOPGCPREC 19-97 (May 13, 1997).  In VAOPGCPREC 19-97, the 
General Counsel addressed an inquiry concerning the 
circumstances under which service connection may be 
established for tobacco-related disability or death on the 
basis that such disability or death is secondary to nicotine 
dependence that arose from a veteran's tobacco use during 
service.

The General Counsel stated, in pertinent part, that while 38 
C.F.R. § 3.310 provides for "secondary service connection", 
alternatively, if a claimant could establish that a disease 
or injury resulting in disability or death was a direct 
result of tobacco use during service, e.g., damage done to a 
veteran's lungs by in-service smoking gave rise to lung 
cancer, service connection may be established without 
reference to section 3.310(a).  However, where the evidence 
indicated a likelihood that a veteran's disabling illness had 
its origin in tobacco use subsequent to service, and the 
veteran developed a nicotine dependence during service which 
led to continued tobacco use after service, the issue then 
became whether the illness may be considered secondary to the 
service-incurred nicotine dependence pursuant to 38 C.F.R. 
§ 3.310.  VAOPGCPREC 19-97, para. 1.

Citing its prior 1993 holding, the 1997 General Counsel 
opinion stated that whether nicotine dependence was a disease 
for compensation purposes was an adjudicative matter to be 
resolved by adjudicative personnel based on accepted medical 
principles.  VAOPGCPREC 19-97, para. 2.  The threshold 
question was whether nicotine dependence could be considered 
a disease within the meaning of the veterans' benefit laws; 
in that regard, the General Counsel opinion referred to a 
memorandum of the Under Secretary of Health which stated that 
nicotine dependence may be considered a disease for VA 
compensation purposes.

Accordingly, the General Counsel noted that secondary service 
connection may be established under section 3.310(a) only if 
a veteran's nicotine dependence, which arose in service, and 
resulting tobacco use could be considered the proximate cause 
of the disability or death which was the basis of the claim.  
The General Counsel noted that a finding of "proximate 
cause" was a finding of fact.  In addition, the General 
Counsel noted,

"Proximate cause" is defined by Black's 
Law Dictionary 1225 (6th ed. 1990) as 
"[t]hat which, in a natural and 
continuous sequence, unbroken by any 
efficient intervening cause, produces 
injury, and without which the result 
would not have occurred."  This 
definition is very similar to the 
following definition of proximate cause 
adopted by the General Counsel of the 
Bureau of War Risk Insurance in a January 
12, 1921, opinion, 13 Op. G.C. 141 
(Bureau of War Risk Ins. 1921):

An act which directly produced the 
injury * * *.  That cause which 
naturally leads to and which might 
have been expected to produce the 
result.  That from which the effect 
might be expected to follow without 
the concurrence of any unusual 
circumstances.  That which 
immediately produces the effect as 
distinguished from a predisposing 
cause.  (32 Cyc. 745).  See also 
VADIGOP 3-17-71 (Vet) (quoting same 
definition).

VAOPGCPREC 19-97, para. 3.  The General Counsel also noted 
the potential for an intervening or a supervening cause of 
injury which might act to sever the causal connection between 
the original act and the injury.  VAOPGCPREC 19-97, para. 4.

Thus, the General Counsel noted that the two principal 
questions which must be answered by adjudicators in resolving 
a claim for benefits for tobacco-related disability or death 
secondary to nicotine dependence are (1) whether the veteran 
acquired a dependence on nicotine during service; and (2) 
whether nicotine dependence which arose during service may be 
considered the proximate cause of disability or death 
occurring after service.  The General Counsel observed that 
the determination of whether a veteran is dependent on 
nicotine is a medical issue.  Citing the criteria for 
diagnosing substance dependence as specifically applicable to 
nicotine dependence in the Fourth Edition of the Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV) at 243, 
the General Counsel stated that nicotine dependence may be 
described as a maladaptive pattern of nicotine use leading to 
clinically significant impairment or distress, as manifested 
by three or more of the following criteria occurring at any 
time in the same 12-month period: (1) tolerance, as 
manifested by the absence of nausea, dizziness, and other 
characteristic symptoms despite use of substantial amounts of 
nicotine or a diminished effect observed with continued use 
of the same amount of nicotine- containing products; (2) 
withdrawal, marked by appearance of four or more of the 
following signs within twenty-four hours of abrupt cessation 
of daily nicotine use or reduction in the amount of nicotine 
used: (a) dysphoric or depressed mood; (b) insomnia; (c) 
irritability, frustration, or anger; (d) anxiety; (e) 
difficulty concentrating; (f) restlessness; 	(g) decreased 
heart rate; or (h) increased appetite or weight gain; or by 
use of nicotine or a closely related substance to relieve or 
avoid withdrawal symptoms; (3) use of tobacco in larger 
amounts or over a longer period than was intended; (4) 
persistent desire or unsuccessful efforts to cut down or 
control nicotine use; (5) devotion of a great deal of time in 
activities necessary to obtain nicotine (e.g., driving long 
distances) or use nicotine (e.g., chain-smoking); (6) 
relinquishment or reduction of important social, 
occupational, or recreational activities because of nicotine 
use (e.g., giving up an activity which occurs in smoking-
restricted areas); and (7) continued use of nicotine despite 
knowledge of having a persistent or recurrent physical or 
psychological problem that is likely to have been caused or 
exacerbated by nicotine.  Id. at 181, 243-45; VAOPGCPREC 19-
97, para. 5.

The General Counsel further noted that in a case where, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post-service usage 
of tobacco products was the proximate cause of the disability 
or death upon which the claim is predicated.  A supervening 
cause of the disability or death, such as exposure to 
environmental toxins, etc., might constitute a supervening 
cause of the disability or death so as to preclude service 
connection.  The opinion also addressed the situation when a 
nicotine-dependent individual might have full remission and 
then resume use of tobacco products.  VAOPGCPREC 19-97, 
paras. 6-7.

The appellant has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that a claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is "a 
plausible claim, one that is meritorious on its own or 
capable of substantiation."  Robinette v. Brown, 8 Vet. 
App. 69, 73-74 (1995); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); see also Johnson v. Brown, 8 Vet. App. 423, 426-27 
(1995) (applying well-grounded claim requirement in context 
of service connection for cause of veteran's death).  If the 
appellant has not presented a well-grounded claim, then the 
appeal fails as to that claim, and the Board is not obligated 
under 38 U.S.C.A. § 5107(a) to assist her any further in the 
development of that claim.  See Murphy, 1 Vet. App. at 81.  

The type of evidence required to make a claim well grounded 
depends upon the issue presented by the claim.  If the 
determinative issue turns on a question of medical causation 
or diagnosis, competent medical evidence is required to state 
a plausible claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, 1 Vet. App. at 81).  The appellant 
cannot meet her initial burden under 38 U.S.C.A. § 5107(a) 
simply by relying on her own opinion as to medical causation; 
lay persons are not competent to offer medical opinions.  
Grottveit, 5 Vet. App. at 93 (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  For purposes of establishing a well grounded claim 
for service connection for the cause of death of a veteran, 
the requirement of showing evidence of a current disability 
will always have been met, the current disability being the 
condition that caused the veteran to die.  The last two 
requirements must be supported by evidence of record.  
Carbino v. Gober, 10 Vet. App. 507, 509 (1997); Ruiz v. 
Gober, 10 Vet. App. 352, 356 (1997); Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), aff'g 9 Vet. App. 40 (1996).

Evidence submitted in support of a claim "must . . . be 
accepted as true for the purpose of determining whether the 
claim is well grounded . . . [except] when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the 
assertion."  King v. Brown, 5 Vet. App. 19, 21 (1993).  
Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").  Generally, the Board should 
consider only the evidence that is or may be favorable to the 
claim in deciding whether a claim is well grounded.  See 
Clyburn v. West, 12 Vet. App. 296, 302 (1999), citing Arms v. 
West, 12 Vet. App. 188, 195 (1999) (noting that generally 
"only the evidence in support of the claim is to be 
considered" in determining whether a claim is well 
grounded), overruled on other grounds by Kessel v. West, 13 
Vet. App. 9, 19 (1999).

In this case, no medical evidence has been presented or 
secured to render plausible an assertion that the veteran's 
death from cardiac pulmonary arrest due to or as a 
consequence of acute respiratory insufficiency with loculated 
empyema due to or as a consequence of advanced crippling 
chronic obstructive pulmonary disease due to or as a 
consequence of chronic smoking history was related to either 
of the disorders which were service-connected at the time of 
his death, namely, anxiety reaction, rated as 10 percent 
disabling from October 1954, and residuals of a 
tonsillectomy, rated as noncompensable from March 1960.  On 
her VA Form 9, the appellant contended that chronic pulmonary 
disease and a heart condition had their onset during active 
service.  She attached a copy of a service medical record 
dated in March 1952 showing that the veteran complained of 
marked shortness of breath on exertion and of coughing up 
flecks of material which looked like blood, that breath 
sounds were rough over the left chest, that there was a soft 
systolic murmur heard at the apex of the heart, that a chest 
x-ray revealed heavy markings in the lung fields with 
infiltrates in both perihilar regions especially on the left, 
and that the veteran was diagnosed with anemia, the cause of 
which could not be determined.

The Board notes that this record, while showing certain 
findings or symptoms associated with the lungs and heart, did 
not associate those findings or symptoms with any cardiac or 
pulmonary disease at that time.  Rather, the diagnosis at 
that time was anemia, and no medical evidence has been 
presented or secured to render plausible an assertion that 
anemia of undetermined cause, diagnosed in 1952, was related 
to the disease or diseases which caused the veteran's death 
in 1995.  The appellant's own contentions in this regard do 
not constitute competent evidence because medical evidence is 
needed to support a proposition that the symptoms shown on a 
medical report in 1952 were related to coronary or pulmonary 
diseases diagnosed decades later.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Because no medical evidence has been presented or secured to 
render plausible an assertion that the veteran's death from 
cardiac pulmonary arrest due to or as a consequence of acute 
respiratory insufficiency with loculated empyema due to or as 
a consequence of advanced crippling chronic obstructive 
pulmonary disease due to or as a consequence of chronic 
smoking history was related to either of the disorders which 
were service-connected at the time of his death or was 
related to findings or symptoms associated with the lungs and 
heart rendered in service, the Board concludes that a claim 
for service connection for the cause of the veteran's death 
on this basis is not well grounded.  In so concluding, the 
Board notes that, although there is medical evidence of 
record, specifically, the September 1999 VA consultation 
reports, in which a physician addressed findings and symptoms 
recorded on service medical records in 1952, the physician's 
discussion is not evidence favorable to the appellant's claim 
and therefore the Board will not consider it in deciding that 
her claim is not well grounded.  Arms, 12 Vet. App. at 195, 
overruled on other grounds by Kessel, 13 Vet. App. at 19.  In 
this regard, the Board concludes that her claim is not well 
grounded based on an absence of any medical evidence 
supporting it.  38 U.S.C.A. § 5107(a) (West 1991).  

Concerning whether a claim for service connection for the 
cause of the veteran's death due to tobacco use in service is 
well grounded, the Board notes that "chronic smoking 
history" was listed on the death certificate as an 
"underlying cause" of death.  As noted above, the two 
principal questions involved in this inquiry which must be 
answered by adjudicators in resolving a claim for benefits 
for tobacco-related disability or death secondary to nicotine 
dependence are (1) whether the veteran acquired a dependence 
on nicotine during service; and, if so, (2) whether nicotine 
dependence which arose during service may be considered the 
proximate cause of disability or death occurring after 
service.  In this case, there is medical evidence of record 
which directly addresses the first issue, specifically, the 
September 1999 VA consultation reports.  However, that 
evidence is not favorable to the appellant's claim and cannot 
be considered in determining whether the claim is well 
grounded.  Arms, 12 Vet. App. at 195, overruled on other 
grounds by Kessel, 13 Vet. App. at 19.  No medical evidence 
has been presented or secured in this case to render 
plausible an assertion that the veteran acquired a dependence 
on nicotine during service.  Accordingly, the Board concludes 
that a claim for service connection for the cause of the 
veteran's death based on tobacco use in service is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Because the 
claim for service connection for the cause of the veteran's 
death must be denied, a claim for Dependent's Educational 
Assistance under 38 U.S.C., Chapter 35, must also be denied.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the appellant has not put the VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, could make the claim for service 
connection for the cause of the veteran's death well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Entitlement to service connection for the cause of the 
veteran's death and to Dependent's Educational Assistance 
under 38 U.S.C., Chapter 35, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

